UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7396



ROBERTO BAUTISTA RIVAS,

                                               Plaintiff - Appellant,

          versus


THE GEO GROUP, INCORPORATED, as the governing
body of Rivers Correctional Institution;
GEORGE SNYDER, Warden; JEANNE KEEL, Prison
Hospital Administrator; PENNY BROWN, Doctor;
GADDY LASSITER, Dr.,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Magistrate Judge. (5:06-ct-03049-D)


Submitted: January 18, 2007                 Decided:   January 23, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roberto Bautista Rivas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roberto Bautista Rivas appeals the district court’s order

denying relief on his complaint, construed as a Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971) action.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      Rivas v. GEO Group, Inc., No. 5:06-ct-03049-D

(E.D.N.C. July 14, 2006).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -